Citation Nr: 0012525	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a low 
back disability and a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969, with approximately eight months of lost time.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that a prior decision of the Board in June 
1997 denied entitlement to service connection for a low back 
disability and a right knee disability.  The veteran did not 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims.  In March 1998 and thereafter, 
the veteran submitted additional evidence in an attempt to 
reopen his claims; the RO found that the additional evidence 
was not new and material, and the current appeal ensued.  


FINDINGS OF FACT

1.  A decision of the Board in June 1997 denied entitlement 
to service connection for low back and right knee 
disabilities, finding that the claims were not well grounded, 
because there was no medical evidence of a nexus between any 
current disability and the veteran's period of active 
service.

2.  Additional evidence added to the record since June 1997 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  A decision of the Board of Veterans' Appeals in June 
1997, denying entitlement to service connection for low back 
and right knee disabilities, is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).
2.  Additional evidence presented or secured since June 1997 
is not new and material, and the veteran's claims of 
entitlement to service connection for low back and right knee 
disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

The evidence of record at the time of the Board's June 1997 
decision included:  All available service medical records, 
including a Physical Evaluation Board decision in September 
1969 that concluded that the veteran had a preexisting back 
disability (scoliosis) that was not aggravated by service; 
responses by the National Personnel Records Center and 
several service department hospitals to requests for 
information; a report of a VA examination in February 1972; 
and numerous statements by the veteran, including his 
testimony at a personal hearing in November 1995.

In his statements, the veteran said that he sustained 
injuries to his back and right knee when his parachute 
malfunctioned in August 1968 during airborne training and he 
fell to the ground.  He contends, in essence, that his back 
disability was incurred in or aggravated by an injury during 
service, and that his right knee disability is causally 
related to an inservice injury.  Postservice medical records 
in the 1990s contain diagnoses of arthritis of the low back 
and right knee.  The basis of the Board's denial of service 
connection for low back and right knee disabilities was that 
there was no medical evidence of record of a nexus between 
any current disability of the low back or right knee and the 
veteran's period of active service; therefore, under 
38 U.S.C.A. § 5107(a) and Caluza v. Brown, 9 Vet. App. 498 
(1995), the claims had to be denied as not well grounded.

The additional evidence received since June 1997 consists of:  
Statements by the veteran; records of VA medical and hospital 
treatment in 1973; and a decision in December 1997 by an 
administrative law judge (ALJ) of the Social Security 
Administration (SSA).

The Board finds that the veteran's recent statements to the 
effect that his back disability was aggravated during service 
and that his postservice low back and right knee disabilities 
are linked to injuries in service are not "new," as they are 
cumulative of his statements of record prior to June 1997.  
That is, the veteran's assertions are not new because they 
are duplicative of his statements that were of record at the 
time of the prior final denial of the claims for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even 
if considered new, the Board notes that lay assertions by the 
veteran as to medical causality of his current low back and 
right knee disabilities are neither competent evidence nor 
material evidence to reopen the previously denied claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

The VA treatment records and an application for VA treatment, 
dated in 1973, contain a history provided by the veteran that 
a postservice back disability was related to a parachute 
accident in service; the history given by the veteran in 1973 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner, unenhanced by any 
additional medical comment by that examiner; it does not 
constitute competent medical evidence for the purpose of 
providing material evidence to reopen a claim.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The 1973 VA records, which relate 
primarily to treatment for heart disease and do not contain 
any relevant abnormal physical or X-ray findings, are thus 
also not new, as they contain only redundant statements by 
the veteran and are devoid of medical findings as to the 
etiology or time of onset of low back and right knee 
disorders.  It is pertinent to note that medical evidence on 
file at the time of the June 1997 Board included VA treatment 
records dated in 1972, which included the same history of an 
inservice back injury sustained during a parachute jump.

The Board finds that the ALJ's decision is new but not 
material evidence.  The ALJ made findings that the veteran 
has severe back and right knee disorders, and that the 
veteran has been disabled for SSA purposes since July 1994.  
The ALJ made no finding as to the time of onset of the 
veteran's back and right knee disabilities, and thus his 
decision has no probative value on the issue of entitlement 
to service connection for those disabilities.

In sum, none of the additional evidence is new and material.  
The additional evidence is thus not sufficient to reopen the 
veteran's claims.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  The Board advises the veteran that, in the event 
that he obtains competent medical evidence relating his 
current back and right knee disabilities to injuries during 
active service, he should file an application to reopen his 
claims.


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a low back 
disability and a right knee disability, the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

